Citation Nr: 1232932	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for plantar callosities of the right foot, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for plantar callosities of the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claims for increased ratings for plantar callosities of the right and left feet.

In December 2010, these matters were remanded for further development, to include a contemporaneous VA examination.  

The Board also referred the issue of entitlement to service connection for cerebral ischemia, with slurred speech, weakness and dizziness for initial adjudication by the agency of original jurisdiction.  It does not appear that this adjudication has taken place, and the issue is again referred to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's bilateral plantar callosities involve non-exposed areas, cover less than 12 square inches of each foot, involves less than five percent of the entire body and does not involve any exposed areas or deformity, or require systemic medication.


CONCLUSION OF LAW

1.  The criteria for evaluations in excess of 10 percent for plantar callosities of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (Code) 7801, 7802, 7803, 7804, 7805, 7819 (2008).

2.  The criteria for evaluations in excess of 10 percent for plantar callosities of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes (Code) 7801, 7802, 7803, 7804, 7805, 7819.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an August 2007 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  

The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. 

The August 2007 letter also notified the Veteran of all elements of Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claim.  The letter notified the Veteran that when determining the disability rating VA considered the impact of the condition and symptoms on employment.  He was also advised that tell or give to VA recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work; or statements discussing his disability symptoms from people who have witnessed how they affected him. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the identified post-service VA treatment records.  In addition, he was afforded proper VA examinations pertaining to the current severity of his bilateral foot disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the most recent November 2011 VA examination also reflects compliance with the Board's December 2010 remand instructions. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria and Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected bilateral foot disability is currently assigned a 10 percent rating for each foot under Diagnostic Code 7819.  The 10 percent ratings have been in effect for more than 20 years and therefore, they are protected.  38 C.F.R. § 3.952.  The Veteran contends that his bilateral foot disability warrants higher ratings because his symptoms have worsened.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 23, 2008, and he did not expressly request consideration under the revised regulation, such criteria are inapplicable here.  See 73 Fed. Reg. 54,708.  

Benign skin neoplasms will be rated as disfigurement of the head, face or neck (Code 7800), scars (Code's 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, Code 7819 (as in effect before October 23, 2008).

Scar(s) not of the head, face, or neck that are deep or cause limited motion may be assigned a 40 percent evaluation with area or areas of 144 square inches (929 sq. cm.).  With area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent evaluation may be assigned.  A 20 percent evaluation may be assigned for area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 10 percent evaluation may be assigned with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Code 7801.  

Scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square inches (929 sq. cm.) are evaluated as 10 percent disabling.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, Code 7802.

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. § 4.118, Code 7803.  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Code 7804.  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Code 7805. 

VA treatment records dated from October 2002 through December 2011 show intermittent treatment for his bilateral foot calluses.  Visits included shaving and debridement of the hardened areas. 

On October 2007 VA examination, the Veteran reported that the calluses on the plantar aspects of both feet were rather thick and somewhat painful, especially when he stands and as the day progresses.  He reported that he currently works full time as a barber.  Clinical examination revealed that the calluses are quite thick.  There were no other skin problems, benign or malignant neoplasms, urticaria, primary cutaneous vasculitis, erythema multiforme, chloracne, acne, alopecia, hyperhidrosis, etc.; the calluses were less than 0 percent of the exposed areas and less than 1 percent of his entire body.

On November 2011 VA examination, the Veteran reported that he had not been treated for his bilateral foot disability with any oral or topical medication in the past 12 months.  He stated that he had not had any debilitating episodes in the past 12 months.  Physical examination revealed large areas of atrophic skin and thickened areas on his bilateral heels and distal plantar area of the bilateral feet below the 3rd, 4th, and 5th toes bilaterally; the total body area affected by the callosities was less than 5 percent; the exposed body area was 0 percent; the callosities measured 50 percent of the soles of both of his feet; there was no exudates, infection, crusting; there was pain upon pressure over the heels of his bilateral feet.  

The callus on the right foot heel measured 2x2 inches; on the left 2x3 inches; the callus measured 1x2 inches on the lateral aspect of the distal right foot; and 1.5x1.5 inches on the lateral aspect of the distal left foot.  The examiner noted that the Veteran did not have acne or chloracne, no vitiligo, no scarring, no alopecia, no alopecia areata, and no hyperhidrosis.  There was no noted neoplasm.  There were no other pertinent physical findings, complications, signs and/or symptoms.  Regarding functional impairment, the examiner noted that the Veteran would not be able to work as a barber due to pain upon standing for long periods, but he could perform other sedentary tasks.

In a January 2012 letter, the Veteran reiterated his contentions that his bilateral foot disabilities warranted increased ratings as he was having difficulty functioning at his job, and he was having more difficulty walking and standing.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  When examined by the VA, the Veteran reported constant pain, difficulty standing and walking; and despite shaving and debridement, his feet had not improved.  While examinations revealed bilateral callosities that are thick, neither examination found that the callosities were greater than six square inches.

The evidence against the Veteran's claim includes the medical findings on examination.  VA examinations revealed no ulcerations, exfoliation or crusting.  The callosities involved less than five percent of the Veteran's total body surface area.  There was no tissue loss, induration or limitation of motion.  

Specifically, when the Veteran was examined by the VA in November 2011, it was reported the calluses measured approximately 2x2 inches on the right heel; 2x3 inches on the left; 1x2 inches on the lateral aspect of the distal right foot; and 1.5x1.5 inches on the lateral aspect of the distal left foot.  There was no noted adherence to the underlying structure.

The Board has considered the Veteran's complaints of pain and irritation due to the bilateral foot calluses.  Code 7806, for dermatitis or eczema, provides for a 30 percent rating where the condition affects at least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.

A 30 rating is not warranted under Code 7806, however, because the Veteran's bilateral foot calluses affect less than 5 percent of his total body surface area; the Veteran has denied the use of any steroid treatment; and the evidence does not show the Veteran ever used systemic therapy.

The Veteran's service connected disability does not involve the head, face, or neck; thus a rating under Diagnostic Code 7800 is not for application.

The reported measurements of the calluses combined on either foot do not approximate 12 square inches; hence an increased rating would not be warranted under Diagnostic Code 7801.

Separate ratings under Diagnostic Codes 7801 and 7804 applicable to this case because the applicable versions of Diagnostic Code 7801 envisions a scar that is deep; while the applicable version of Diagnostic Code 7804 envisions a scar that is superficial.  It follows that a scar could not be both deep and superficial.

Calluses are one of the listed manifestations of flat foot.  38 C.F.R. § 4.71, Diagnostic Code 5276 (2011).  Compensable ratings under that diagnostic code; however envision that there is objective evidence of deformity.  The November 2011, examination showed that there was no physical abnormality, other than calluses.  A rating by analogy to flat foot is; therefore, not warranted.

A higher rating is also potentially available under Diagnostic Code 5284, pertaining to residuals of foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran's disability is not the result of an injury.  In addition, as shown by the absence of other physical abnormality on the last examination, it does not involve any apparent deformity, or impairment in foot function.  Hence, even if rated under Diagnostic Code 5284, the disability is not more than moderate, as would be required for a rating in excess of 10 percent.

The weight of the evidence is thus against a finding that the calluses of either foot approximate the criteria for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.

Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The bilateral foot disability is manifested by pain, and tenderness associated with calluses.  These manifestations, as described above, are contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a.  While the Veteran reported difficulty with standing at work, he has not reported that he has actually loss significant amount of time from work due to his bilateral foot calluses.  The rating criteria contemplate considerable time lost from work consistent with the percentage rating.  38 C.F.R. § 4.1 (2011).  The rating in this case is for a marked disability.  Thus, the rating criteria contemplate the Veteran's disability, and referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has been employed as a barber throughout the appeal period.  While, the November 2011 examiner indicated that the Veteran would probably not be able to work as a barber due to pain with standing for long periods, the record reflects that the Veteran has remained employed throughout the appeal period.  See Veteran's January 2012 statement.  

There is no evidence or allegation that the Veteran's employment is marginal.  Hence further consideration of entitlement to TDIU is not warranted.


ORDER

An increased rating for plantar callosities of the right foot, currently evaluated as 10 percent disabling is denied.

An increased rating for plantar callosities of the left foot, currently evaluated as 10 percent disabling is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


